Russell, C. J.,
dissenting. I agree- with the proposition that there can be no implication of a promise to pay for services of which the person who receives the service has no knowledge; but.I can not agree that the doctrine of an implied promise to pay the *317value of services which 'are actually received by one who knows that they are being performed is excluded merely because these services are wrongfully obtained or obtained by duress. Decisions are numerous in which actions dependent upon duress were maintained, where articles of value, or other property, had been obtained under void process, purporting to be valid or represented to be such. The obtaining of the services, or other thing of value, by duress would of course be a tort; but I see no reason why the plaintiff, in such a case should be deprived of his right of election to waive the tort and sue upon his rights under the contract, whether that contract be express or implied. The whole question turns upon whether there can be, or whether it is impossible that there should be, an implied contract to pay for services wrongfully obtained, though with the knowledge of the beneficiary of those services.
It must be presumed that the city knew that the judgment was void, because the absence which was necessary to enable the aider-man to preside was that of officers of the city itself; and it is positively stated that these officers (whose knowledge must be imputed to the city) were in fact present and duly qualified; and the city was charged with knowledge, and knew from the beginning, that the alderman who presided was not qualified to preside. The services were obtained upon a judgment which the city knew to be invalid, and which was rendered by an officer whom the city knew to be disqualified. The Georgia cases cited are not, in my judgment, in point; for they relate to the limited authority of counties under the laws of this State, as to which it is well settled that no liability can be assumed by county authorities until the contract, no matter how small in amount, has been entered upon the minutes. And this regulation as to counties, so far as it applies to the charter here involved, is not applicable to municipalities.
The implied contract which authorizes a recovery on a quantum meruit for services by one who has made no express stipulation as to the compensation, in my opinion, arises whenever the benefit of services of value is obtained with the knowledge of the person benefited, and with such knowledge is accepted by him. Certainly the fact that compulsion is used, and one is forced as a "peon” to render service, ought not to be an excuse for eliminating the only essential elements which are necessary as substitutes for an agree*318ment upon the amount of compensation, to wit: knowledge of the services and their value in a case in which knowledge of the services and their value is admitted.